BROWN, J.
Appeal from a judgment of the district court of Dakota county. The facts are short. The action was brought by the city of Hastings to eject defendant from a- portion of one of the public streets *332of that city, which, it is alleged in the complaint, defendant wrongfully and unlawfully holds. The court below found as facts that some time prior to the year 1874 the street in question duly became a public street of the city of Hastings, and that at about that time defendant inclosed the portion thereof now in' controversy with a fence, and has cultivated and improved the same, and has continuously since maintained the open, notorious, exclusive, and adverse possession thereof. As conclusions of law, the court held that the defendant acquired title to the street, or to that portion he had fenced in and cultivated, by adverse possession.
The question whether the public easement in and to streets and highways may be lost by adverse possession is one that has been settled by prior decisions of this court. We do not regard it as an open question in this state. Village of Glencoe v. Wadsworth, 48 Minn. 402, 51 N. W. 377; Village of Wayzata v. Great Northern Ry. Co., 50 Minn. 438, 52 N. W. 913; City of St. Paul v. Chicago, M. & St. P. Ry. Co., 45 Minn. 387, 48 N. W. 17.
Whether the decisions announcing that doctrine be right or wrong, on the rule of stare decisis we feel bound to follow and apply them. They have become a rule of property, and rights heretofore acquired in reliance thereon should not be disturbed. The legislature, by Laws 1899, c. 05, put the question at rest for all future time, and for this reason we feel less hesitation in following a rule that must be conceded to be at variance with the overwhelming weight of authority and reason; and, as the legislature has changed the rule for future purposes, there is no occasion for the court to overrule the former decisions on the subject.
The judgment appealed from is affirmed.